Exhibit 10.1

AMENDMENT TO

EMPLOYMENT AGREEMENT

The Amended and Restated Employment Agreement dated as of January 1, 2008
between Windstream Corporation and Jeffery R. Gardner (the “Agreement”) is
amended, effective as of December 21, 2009, as follows:

1. The definitions in subsections 1.1, 1.3, and 1.16 of Section 1 of the
Agreement are hereby deleted in their entirety and replaced with “RESERVED”.

2. The definition of “Severance Benefits” contained in subsection 1.15 of the
Agreement is hereby replaced and superseded in its entirety as follows:

“1.15 “Severance Benefits” shall mean a lump sum payment, in cash, equal to the
Executive’s annual Base Salary multiplied by three, which amount shall be in
lieu of any severance benefits to which the Executive would otherwise be
entitled under any severance plan, program, policy or practice or contract or
agreement of the Windstream Group.”

3. Section 2(B) of the Agreement is hereby amended by replacing, where
appropriate, the date “December 31, 2009” with the date “December 31, 2012”.

4. Section 7.5(B) of the Agreement is hereby replaced and superseded in its
entirety as follows:

“(B) Upon a termination by Windstream other than for Cause or by the Executive
for Good Reason under this Section 7.5 during the Term, Windstream shall pay or
provide or cause another member of the Windstream Group to pay or provide to the
Executive in full satisfaction of all amounts due (i) the Ordinary Termination
Benefits in a single lump sum within 10 business days after the Termination
Date, and (ii) the Severance Benefits in a single lump sum within 10 business
days after the Release Deadline set forth in Section 7.6.”

5. Section 7.6 of the Agreement is hereby replaced and superseded in its
entirety as follows:

“7.6 Release.

Notwithstanding anything contained in this Agreement to the contrary, Windstream
shall only be obligated to pay or provide Severance Benefits if the Executive
timely executes and does not timely revoke a release of claims in the form
attached hereto as Exhibit A (the “Release”). The Release must be signed by the
Executive and become effective and irrevocable in accordance with its terms
(taking into account any applicable revocation period set forth therein), within
30 days after the date of the Executive’s Termination Date (the “Release
Deadline”).”



--------------------------------------------------------------------------------

6. Except as explicitly set forth herein, the Agreement will remain in full
force and effect.

 

WINDSTREAM CORPORATION By:  

/s/ John P. Fletcher

Name:   John P. Fletcher Title:  

Executive Vice President, General Counsel and Secretary

 

/s/ Jeffery R. Gardner

  Jeffery R. Gardner

 

2